internal_revenue_service p o box cincinnati oh number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil m state n state p number v scholarship program x grant program y tax-exempt_organization z sports program dear you asked for advance approval of your scholarship grant procedures and educational grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships and educational grants based on the information you submitted and assuming you will conduct your programs as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 and that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under the scholarship grant program are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your purpose is to educate the public in horsemanship encourage education of younger people in horsemanship and advance the welfare of horses letter modified catalog number 58263t g scholarship program your letter indicates you will operate a scholarship program called v the purpose of v is to provide scholarships to high school graduates pursuing a degree in an related field you will publicize the program through your website and through other organizations and institutions of higher education where you currently have a relationship you have not yet developed solicitation or announcement materials science studies or related field applicants are also requested to include applicants are requested to describe their future educational goals and plans in the area of information such as their previous equine activities need for financial assistance and how their future educational goals may not be achieved without your financial assistance applicants may attach documentation demonstrating their financial need such as income_tax returns or any other information they believe would assist the committee in making its decision high school graduates seeking to pursue a career in an equine related field are eligible for the scholarships the educational grants or scholarships will be provided to assist individuals in pursuing a degree in their field of study the selection criteria for the scholarship will include but not be limited to the student's demonstrated academic ability and desire character good citizenship and economic necessity a recipient cannot be related to a member of the committee or to any 'disqualified person' in relation to you scholarships will be awarded on a per semester basis for an academic year and issued directly to the academic institution progress reports will be obtained and verified with the educational_institution each semester upon completion of the field of study a final report will be collected from the grantee if reports are not filed by the grantee or if reports indicate that the funds are not being used in furtherance of the scholarship purpose a member of the board_of directors will investigate the grant while conducting this investigation you will withhold any further payments from the grantee and will take reasonable steps to recover grant funds until you have determined the funds are being used for their intended exempt_purpose you will retain all records submitted by the grantees and their educational_institution in addition you will obtain and maintain in your records evidence that no recipient is related to the foundation or to any members of the selection committee letter modified catalog number 58263t the selection committee will be composed of the officers and members of your governing body members of the selection committee will not be in a position to receive private benefit directly or indirectly if certain potential grantees are selected over others g travel grant program your letter indicates that you will operate an educational grant program called x the purpose of x is to assist individuals with travel costs associated with their participation in the z of y y a c tax-exempt_organization has a z that is designed to identify and nurture talented young riders age sec_21 and under and provide them with support and assistance in becoming complete horsemen the main component of this program is a series of regional clinics held throughout the country each summer each of these clinics which are held over four days are attended by approximately p participants attendees have an opportunity to work with top riding clinicians and some of the country's leading stable managers riders and horses participating in regional clinics are instructed on flatwork gymnastics related distances and course work as well as receiving an intensive stable-management curriculum that incorporates proper care and grooming horsemanship skills and barn management riders also complete a written test you will provide grants to individuals to subsidize travel costs for youth from m and n participating in z and who demonstrate a need for assistance since you are awarding travel grants to individuals based on their acceptance into the z the information on the travel grant application will be e-mailed to the youth athlete upon acceptance into the program you also anticipate y promoting the availability of the financial assistance to the athletes accepted into program applicants must describe their need for financial assistance and why they would not be able to attend the z without financial assistance applicants may submit documentation demonstrating their financial need such as income_tax returns any individual related to a member of the grant selection committee or to any disqualified_person in relation to x is not eligible to apply for the assistance since a limited number of individuals are accepted into the z you anticipate providing grants to up to p individuals the amount of the travel grant will be based upon the financial need of the individual you anticipate providing the payment to the individual only after the appropriate receipts for incurred expenses are provided to you grantees are required to agree to expenditure_responsibility disclosures that include a written summary of the activities and how the funds were spent because of the short letter modified catalog number 58263t timeframe between the selection by y of regional clinic participants and the actual clinic it is anticipated these grants will be issued as reimbursements after proof of travel_expenses and applicable receipts are provided you only anticipate payment will be made upon receipt of the applicable receipts subsequent follow-up is not anticipated should any grants be made in advance of the recipient incurring the expenditures you will require documentation for_the_use_of the payment you will follow up with the recipient to obtain the documentation you will retain all records submitted by the grantees in addition you will obtain and maintain in its records evidence that no recipient is related to the foundation or to any members of the selection committee the selection committee will be composed of the officers and members of your governing body members of the selection committee will not be in a position to receive private benefit directly or indirectly if certain potential grantees are selected over others basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance letter modified catalog number 58263t other conditions that apply to this determination this determination only covers the grant programs described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your programs to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter modified catalog number 58263t
